Name: Commission Regulation (EEC) No 17/92 of 7 January 1992 on the issuing of import licences for preserved cultivated mushrooms from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 92 Official Journal of the European Communities No L 3/5 COMMISSION REGULATION (EEC) No 17/92 of 7 January 1992 on the issuing of import licences for preserved cultivated mushrooms from third countries the issuing of licences qualifying for the exemption from the additional amount provided for in Article 2 of Regula ­ tion (EEC) No 1796/81 should accordingly be suspended for new importers, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms ('), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries (2), as last amended by Regulation (EEC) No 3771 /91 (3), and in particular Article 5 (4) thereof, Whereas Article 5 (4) of the abovementioned Regulation has allocated 5 200 tonnes of the available quantity of 34 750 tonnes to new importers ; whereas Article 5 (8) of that Regulation provides that if the quantites for which licences have been applied for exceed the balance available the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced ; Whereas quantities applied by new importers on 2 January 1992 exceed the quantities available ; whereas the extent to which licences may be issued may accordingly be determined ; Whereas the quantities for which licences have been issued have reached the amount of 5 200 tonnes ; whereas HAS ADOPTED THIS REGULATION : Article 1 Import licences for preserved cultivated mushrooms falling within CN code 2003 10 10, from third countries, applied for under Article 5 (4) (b) of Regulation (EEC) No 1707/90 on 2 January 1992 and forwarded to the Commission on 3 January 1992 shall be issued, the endorsement laid down in Article 7 of Regulation (EEC) No 1707/90 being indicated, for up to 8,7 % of the quan ­ tity applied for. The issuing of licences for the products referred to in the first paragraph which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended for applications under Article 5 (4) (b) of Regulation (EEC) No 1707/90 lodged from 3 January 1992. Article 2 This Regulation shall enter into force on 8 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 4. 7. 1981 , p. 1 . 0 OJ No L 158, 23. 6 . 1990, p. 34. (3) OJ No L 356, 24. 12. 1991 , p. 30.